Case 8:16-cv-02210-AG-KES Document 136 Filed 10/24/18 Page 1 of 4 Page ID #:6073



 1    BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
 2
      Joel D. Smith (State Bar No. 244902)
 3    Thomas A. Reyda (State Bar No. 312632)
      1990 North California Blvd., Suite 940
 4    Walnut Creek, CA 94596
      Telephone: (925) 300-4455
 5    Facsimile: (925) 407-2700
 6    E-Mail: ltfisher@bursor.com
               jsmith@bursor.com
 7             treyda@bursor.com
 8    BURSOR & FISHER, P.A.
      Scott A. Bursor (State Bar No. 276006)
 9
      Joshua D. Arisohn (admitted pro hac vice)
10    Yitzchak Kopel (admitted pro hac vice)
      888 Seventh Avenue
11    New York, NY 10019
      Telephone: (212) 989-9113
12    Facsimile: (212) 989-9163
13    E-Mail: scott@bursor.com
              jarisohn@bursor.com
14            ykopel@bursor.com
15    Counsel for Plaintiffs
16                             UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18     KAYLEE BROWNING and SARAH                  Case No. 8:16-cv-2210-AG-KES
19     BASILE, on behalf of themselves and
       all others similarly situated,             ORDER GRANTING PLAINTIFFS’
20                                                APPLICATION FOR LEAVE TO
                                                  FILE DOCUMENTS UNDER SEAL
21                        Plaintiffs,
             v.                                   Date: n/a
22                                                Time: n/a
23     UNILEVER UNITED STATES, INC.
                                                  Judge: Hon. Andrew J. Guilford
24                        Defendant.
25

26

27

28
      ORDER GRANTING APPLICATION TO FILE DOCUMENTS UNDER SEAL
      CASE NO. 8:16-CV-2210- AG-KES
Case 8:16-cv-02210-AG-KES Document 136 Filed 10/24/18 Page 2 of 4 Page ID #:6074



 1
            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2
            UPON CONSIDERATION of Plaintiffs’ Application for Leave to File
 3
      Documents Under Seal (“Application”), IT IS ORDERED that the Application be, and
 4
      it is hereby, GRANTED.
 5
            Plaintiffs shall file under seal the following documents:
 6
       Document                                   Portions to be Filed Under Seal
 7

 8
       Plaintiffs’ Motion for Class               Certain confidential portions:

 9
       Certification                               I:12-13;

10
                                                   1:19-20;

11
                                                   3:15-17;

12
                                                   6:3-7:6;

13
                                                   9:7-14;

14
                                                   9:18-10:3;

15
                                                   10:9-18;

16
                                                   22:19-23; and

17
                                                   23:7-15.

18
       The Declaration of Dr. Mark S. Nestor,     Certain confidential portions:

19
       MD, PhD                                     6:13-14;

20
                                                   11:6-18;

21
                                                   11:21-12:9;

22
                                                   12:12-18; and

23
                                                   Appendix 2 pages 1-2.

24     The Declaration of Dr. Bruce E. Catz in    Certain confidential portions:

25     Support of Plaintiffs’ Motion for Class     ¶ 21; and

26     Certification                               Appendix 2.

27

28

      [PROPOSED] ORDER GRANTING APPLICATION TO FILE DOCUMENTS UNDER SEAL            1
      CASE NO. 8:16-CV-2210- AG-KES
Case 8:16-cv-02210-AG-KES Document 136 Filed 10/24/18 Page 3 of 4 Page ID #:6075



 1
       Exhibit 7 to the Declaration of Yitzchak   Entire Document
 2
       Kopel in Support of Plaintiffs’ Motion
 3
       for Class Certification (“Kopel Decl.”)
 4
       Exhibit 8 to the Kopel Declaration         Entire Document
 5
       Exhibit 10 to the Kopel Declaration        Entire Document
 6
       Exhibit 29 to the Kopel Declaration        Entire Document
 7
       Exhibit 37 to the Kopel Declaration        Entire Document
 8
       Exhibit 39 to the Kopel Declaration        Entire Document
 9
       Exhibit 41 to the Kopel Declaration        Entire Document
10
       Exhibit 42 to the Kopel Declaration        Entire Document
11
       Exhibit 44 to the Kopel Declaration        Entire Document
12
       Exhibit 45 to the Kopel Declaration        Entire Document
13
       Exhibit 46 to the Kopel Declaration        Entire Document
14
       Exhibit 47 to the Kopel Declaration        Entire Document
15
       Exhibit 48 to the Kopel Declaration        Entire Document
16

17
       Exhibit 49 to the Kopel Declaration        Entire Document

18
       Exhibit 50 to the Kopel Declaration        Entire Document

19     Exhibit 61 to the Kopel Declaration        Certain confidential portions:

20                                                 51:1-22;

21                                                 54:1-2;

22                                                 59:17;

23                                                 70:10-12;

24                                                 70:16-25;

25                                                 109:1-25;

26                                                 113:1-25;

27                                                 115:1-25;

28                                                 118:1-15;

      [PROPOSED] ORDER GRANTING APPLICATION TO FILE DOCUMENTS UNDER SEAL           2
      CASE NO. 8:16-CV-2210- AG-KES
Case 8:16-cv-02210-AG-KES Document 136 Filed 10/24/18 Page 4 of 4 Page ID #:6076



 1
                                                  122:1-25; and
 2
                                                  204:1-25.
 3
       Declaration and Expert Report of J.       Certain confidential portions:
 4
       Michael Dennis in Support of Plaintiffs    ¶¶ 20-73; and
 5
       Motion for Class Certification             Attachments B-F.
 6
       Declaration of Colin B. Weir in Support    ¶ 12;
 7
       of Plaintiffs Motion for Class             Table 1;
 8
       Certification                              ¶¶ 26-35;
 9
                                                  ¶¶40-44;
10
                                                  Table 2;
11
                                                  ¶ 51; and
12
                                                  Table 3.
13
      IT IS SO ORDERED.
14

15

16

17    Dated: October 24, 2018                        ________________________
18                                                      Honorable Andrew J. Guilford
                                                        U.S. District Court Judge
19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER GRANTING APPLICATION TO FILE DOCUMENTS UNDER SEAL               3
      CASE NO. 8:16-CV-2210- AG-KES
